Citation Nr: 1724432	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-00 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits from March 1, 2007 to July 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; Appellant (Veteran's spouse)



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

Appellant is the spouse of a veteran, hereinafter referred to as the Veteran, who had active service from August 1977 to July 1979.  The Veteran has been adjudicated permanently and totally disabled due to service-connected disability.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by the Health Administration Center (HAC) of the Department of Veterans Affairs (VA) in Denver, Colorado, that found the appellant was not eligible for CHAMPVA benefits because she was not enrolled in Medicare Part B. 

Additional evidence, including a February 2014 CHAMPVA claims query report and January 2014 notices of indebtedness, have been associated with the claims file.  While the most recent statement of the case (dated in January 2013) does not include review of this evidence, in February 2017, the appellant waived agency of original jurisdiction (AOJ) review of any additional evidence.  As such, the appellant is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance.

In February 2017, the appellant and the Veteran testified at a Board videoconference hearing at the local VA Regional Office (RO) in San Antonio, Texas, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  



FINDINGS OF FACT

1.  The appellant was entitled to Medicare Part A on March 1, 2007.

2.  From March 1, 2007 to July 1, 2013, the appellant had not yet reached the age of 65, and was enrolled in Medicare Part A, but not Medicare Part B.

3.  The appellant did not receive actual notice until June 2012 that she needed to be enrolled in Medicare Parts A and B to be eligible for CHAMPVA benefits. 

4.  Following the June 2012 letter, the appellant immediately attempted to enroll in Medicare Part B, but was informed she would have to wait until the next general enrollment period beginning in January 2013.

5.  The appellant enrolled in Medicare Part B in January 2013, and began receiving coverage on July 1, 2013.

6.  Prior to June 2012, VA treated the appellant as entitled to CHAMPVA benefits and made multiple CHAMPVA payments to healthcare providers for claims submitted based on treatment for the appellant.

7.  VA bears sole responsibility for any erroneous payment of CHAMPVA benefits from March 1, 2007 to July 1, 2013 due to administrative error.


CONCLUSION OF LAW

Due to administrative error on the part of VA, the criteria for eligibility for CHAMPVA benefits for the appellant have been met for the period from March 1, 2007 to July 1, 2013.  38 U.S.C.A. §§ 1781, 5112(b)(10) (West 2014); 38 C.F.R.	 §§ 3.500(b), 17.271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board grants eligibility for CHAMPVA benefits for the appellant from March 1, 2007 to July 1, 2013, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary.   

Eligibility for CHAMPVA Benefits

CHAMPVA is the Civilian Health and Medical Program of the Department of Veterans Affairs and is administered by HAC, Denver, Colorado.  Under 38 U.S.C.A. § 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. § 17.270 (2016).

CHAMPVA benefits are awarded to survivors and dependents of certain veterans pursuant to 38 U.S.C.A. § 1781.  The Veteran was found to be permanently and totally disabled due to a service-connected disability in a September 2001 rating decision. The appellant, as his spouse, was awarded CHAMPVA benefits effective in March 1, 2007. 

As applicable to this case, the Secretary is authorized to provide medical care for the spouse or child of a Veteran who has been adjudicated by VA as having a permanent and total service-connected disability, provided that they are not eligible for TRICARE or Medicare Part A, except as noted in subsection (b) of this section.  38 U.S.C.A. § 1781(a)(1); 38 C.F.R. § 17.271(a)(1).

Under 38 C.F.R. § 17.271(b), individuals under age 65 who are eligible under Medicare Part A have CHAMPVA eligibility as secondary payer, but only if they are also enrolled in Medicare Part B.  38 C.F.R. § 17.271(b)(1).  In this case, the appellant was born in July 1972, and thus is under the age of 65.  The appellant did not have Medicare Part A eligibility at the time of the initial claim for CHAMPVA benefits in October 2004.  Social Security Administration (SSA) documentation reveals that, effective March 1, 2007, the appellant was entitled to Medicare Part A.  Thus, at that point, the appellant was also required to be enrolled in Medicare Part B to retain eligibility for CHAMPVA benefits.

In a June 2012 letter, SSA notified the appellant that she was not currently enrolled in Medicare Part B, had declined medical insurance under Medicare in April 2007, and would have to wait until the next general enrollment period from January through March 2013 to sign up for coverage, which would begin on July 1, 2013.  In July 2012, the appellant was notified that, because CHAMPVA had learned that she was receiving Medicare Part A benefits, but was not enrolled in Medicare Part B, her CHAMPVA benefits would be terminated.  A recoupment request was issued and several bills of collection were sent out to providers that had previously received payments from CHAMPVA.  See February 2014 email correspondence.  

The appellant filed for Medicare Part B coverage in January 2013 (she initially attempted to enroll in June 2012, but was informed that she had to wait until the next open enrollment period of January to March 2013 to apply).

The appellant appealed the retroactive denial of CHAMPVA benefits, noting that she had relied on information provided by SSA and VA in her decisions concerning Medicare and CHAMPVA enrollment.  In a January 2013 substantive appeal (on a VA Form 9), the appellant contended that she was never informed that signing up for Medicare Part B was a requisite to be eligible for CHAMPVA.  The appellant indicated that both herself and the Veteran are blind and the information regarding CHAMPVA eligibility was not provided to them in an accessible way - but was rather provided in a printed written document.  The appellant contends that the only way she could have been informed of these requirements (due to the format on which the information was provided) would have been to have someone else read the document to her.  See also February 2017 Board hearing transcript.     

After a review of all the evidence, the Board finds that, due to administrative error on the part of VA, the criteria for eligibility for CHAMPVA benefits for the appellant have been met for the period from March 1, 2007 to July 1, 2013.

First, resolving reasonable doubt in favor of the appellant, the Board finds that the appellant and Veteran did not have notice that the appellant needed to be enrolled in Medicare Part B until June 2012.  Section 504 of the Rehabilitation Act of 1973 (codified at 29 U.S.C.A. § 701, et. seq.), as amended, requires Federal agencies to provide individuals with disabilities an equal opportunity to participate in their programs and benefit from their services, including the provision of information to employees and members of the public.  Agencies must provide appropriate auxiliary aids where necessary to ensure an equal opportunity.  Types of auxiliary aids may include brailed or large print versions of materials, electronic diskettes, audiotapes, qualified interpreters or readers, telecommunications devices for deaf persons (TDDs), captioning of video, and other methods of making information available and accessible to persons with disabilities.  See generally, 45 C.F.R., Part 84 (West 2014); see e.g., U.S. Department of Health and Human Services, What is section 504 and how does it relate to Section 508, https://www.hhs.gov/web/section-508/what-is-section-504/index.html.  

The appellant's entitlement to CHAMPVA benefits stems from the Veteran being found permanently and totally disabled due to a service-connected disability - in this case, retinitis pigmentosa.  The 100 percent disability rating was assigned based on evidence showing bilateral contraction of the visual fields to five percent.  Special monthly compensation (SMC) was also established based on loss of use of both eyes.  See September 2001 rating decision.  VA had actual knowledge of the severe visual impairment of the Veteran and had an affirmative duty to provide him with access to information that is comparable to access available to others. 

It is not clear whether the attachments (factsheet and handbook) to the November 2004 CHAMPVA benefits card were compatible with screen reading software that the appellant and Veteran have indicated they use to read important documents.  See February 2017 Board hearing transcript.  The fact sheet has several tables that may cause difficulty when read by screen reading software.  The November 2004 notice letter to the appellant that she was eligible for CHAMPVA benefits makes no mention of additional eligibility requirements within the factsheet or handbook.  Because of the Veteran's and the appellant's visual impairments, the Board finds that VA should have provided the information regarding additional eligibility requirements in another format such as plain text, electronically, or by an oral explanation of benefits.  The Board finds that the appellant first received notice of the need to be enrolled in Medicare Parts A and B to be eligible for CHAMPA benefits in a June 2012 letter from VA informing her that she was eligible for Medicare benefits and needed to enroll in Parts A and B of Medicare to become eligible for CHAMPVA.  

Next, the Board finds that the appellant was treated as eligible for CHAMPVA benefits from March 2007 until June 2012.  As reflected on a February 2014 CHAMPVA claims query report, VA made several dozen CHAMPVA payments totalling over $7,000 directly to healthcare providers from March 2007 through April 2012, and at no time during that five year period disputed the appellant's entitlement to CHAMPVA.  VA had multiple opportunities to evaluate whether the appellant was eligible for CHAMPVA or in receipt of Medicare Parts A and B during this five year period, but made no efforts to do so.  From correspondence sent to the appellant, it appears that VA was not even aware that the appellant was entitled to Medicare until June 2012.  The treatment of the appellant as eligible for CHAMPVA benefits despite not being enrolled in Medicare Part B was wholly the fault of VA.  The appellant, as discussed above, was unaware that she was not eligible for said benefits prior to June 2012.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R.	 § 3.500(b).  When the appellant was informed that such enrollment was required, she immediately attempted to enroll in Medicare Part B. 

Based on the above, the Board finds that, due to administrative error on the part of VA, eligibility for CHAMPVA benefits was established from March 1, 2007 to July 1, 2013.  VA bears sole responsibility for any erroneous payment of CHAMPVA benefits from March 1, 2007 to July 1, 2013 due to the administrative error.  To the extent that bills of collection have already gone out to the appellant's healthcare providers, VA should reissue payments to those providers.  

Finally, even assuming arguendo that the appellant were not eligible for CHAMPVA benefits from March 1, 2007 to July 1, 2013, the criteria for waiver of the alleged overpayment of CHAMPVA benefits appear met based on the particular facts of this case.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965 (2016).  Review of the evidence of record reflects that VA paid $7,079.91 in CHAMPVA payments to providers based on medical services received by the appellant from March 1, 2007 to July 1, 2013.  See February 2014 CHAMPVA claims query report.  (The appellant contends that the total amount is approximately $11,000.  See February 2017 Board hearing transcript at 10.  As this appeal does not center on the amount of the alleged overpayment, the exact dollar amount is not material to disposition of the issue on appeal.)  

Payment of these funds does not appear as the result of fraud, misrepresentation, or bad faith on the part of the appellant or any fault on the part of the appellant in the creation of any alleged overpayment of CHAMPVA benefits.  The appellant immediately applied for Medicare Part B in the next open enrollment period (January to March 2013) following notification that she needed to be enrolled in Medicare Part B to continue receiving CHAMPVA benefits.  This immediate action taken by the appellant reflects that she was not attempting to receive a benefit to which she was not entitled, but rather was unaware of additional eligibility requirements due to her inability to read the CHAMPVA handbook based on her visual impairment.  See January 2013 substantive appeal (VA Form 9), February 2017 Board hearing transcript.   

The evidence of record reflects that VA appears wholly at fault in the creation of any alleged overpayment of CHAMPVA benefits.  As reflected on a February 2014 CHAMPVA claims query report, VA made several dozen CHAMPVA payments totalling over $7,000 directly to healthcare providers from March 2007 through April 2012 and at no time during that five year period disputed the appellant's entitlement to CHAMPVA.  VA had multiple opportunities to evaluate whether the appellant was eligible for CHAMPVA or in receipt of Medicare Parts A and B during this five year period, but made no efforts to do so.  

Further, waiver of any alleged overpayment of CHAMPVA benefits from March 1, 2007 to July 1, 2013 would not result in unjust enrichment of the appellant and would not defeat the purpose of the CHAMPVA program (i.e., providing medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces).  Additionally, the record indicates that the appellant did incur some legal obligations of potential medical debt because of the alleged overpayment of CHAMPVA benefits.  38 U.S.C.A. § 5302(c); 38 C.F.R.	 §§ 1.963(a), 1.965.  

Based on the above, the Board finds that, even if the appellant were not entitled to CHAMPVA benefits from March 1, 2007 to July 1, 2013, recovery of the alleged overpayment of CHAMPVA benefits would be against the principles of equity and good conscience and waiver of the alleged overpayment would likely be awarded based on the facts of this particular case.  See 38 C.F.R. §§ 1.963, 1.965.  For the sake of administrative efficiency, and because the Board finds that the appellant was eligible for CHAMPVA benefits from March 1, 2007 to July 1, 2013, referral of the issue of alleged overpayment of CHAMPVA benefits to the Committee on Waivers and Compromises is not required in this case.    


ORDER

Eligibility for CHAMPVA benefits for the appellant from March 1, 2007 to July 1, 2013 is granted.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


